  Case: 1:16-cr-00793 Document #: 111-1 Filed: 06/21/21 Page 1 of 5 PageID #:441




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                               No.: 16 CR 793
              v.
                                               Judge Andrea R. Wood
 MICHAEL PERSAUD

                   AGREEMENT TO DEFER PROSECUTION

      The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,
United States Attorney for the Northern District of Illinois, and the defendant,
MICHAEL PERSAUD, and his attorney, SAMI AZHARI and MICHAEL LEONARD,
hereby agree to the following:

        Defendant has been charged by indictment with violations of Title 18, United
States Code, Section 1343 (wire fraud). Defendant understands that he has a right
to have his guilt or innocence of the charges determined by a jury of his peers under
the terms of the Speedy Trial Act, Title 18, United States Code, Section 3161, et seq.
By signing this agreement, defendant agrees that, pursuant to Title 18, United States
Code, Section 3161(h)(2), the period during which this prosecution is delayed
pursuant to this Agreement is to be excluded in computing the time within which the
trial in this case must commence under the Speedy Trial Act. Defendant knowingly
waives his right to assert that his trial did not occur within the time limits prescribed
by the Speedy Trial Act.

       Upon execution of this Agreement, the United States Attorney will move the
district court, pursuant to Title 18, United States Code, Section 3161(h)(2), to defer
the prosecution of defendant on the indictment for 12 months for the purpose of
allowing defendant to demonstrate his good conduct during this period. For the
purpose of demonstrating his good conduct, defendant agrees to abide by the
conditions and requirements of this Agreement set out below.

                         Conditions of Pretrial Diversion

        Defendant shall not violate any federal, state, or local law (excluding minor
traffic and parking infractions).

      Defendant shall immediately contact the assigned pretrial diversion
supervisor if arrested and/or questioned by any law enforcement officer for any

                                           1
  Case: 1:16-cr-00793 Document #: 111-1 Filed: 06/21/21 Page 2 of 5 PageID #:442




reason.

      Defendant shall report as directed to the assigned pretrial services supervisor,
comply with his or her instructions.

      Defendant shall refrain from knowingly contacting any of the following entities
without the express, advance permission of Pretrial Services and the government:
Sharktech; Single Hop; Optilink; Gorilla Services; Reliable Site.

       Defendant shall pay to the government restitution in the amount of $1,800 for
the costs incurred by victims caused by defendant’s conduct, including but not limited
to the costs for removing IP addresses from blacklists.

      Nothing in this Pretrial Diversion Agreement abrogates the Pretrial
Conditions imposed by the District Court of Arizona on January 12, 2017, in Case No.
17-8020, or by the Northern District of Illinois on February 7, 2017, in Case No. 16
CR 793, and defendant remains bound by those court orders.

                        Admissions by Michael Persaud

             By signing this Agreement, defendant admits the following facts and
agrees that these admissions may be used against him in any proceeding for any
purpose, including as admissions, in the event that the government subsequently
determines that he has breached this Agreement and the United States resumes or
institutes prosecution of the charges against defendant in the indictment, or any
other charge:
       Beginning no later than April 2012 and continuing until at least 2015, at
Chicago, in the Northern District of Illinois, Eastern Division, and elsewhere,
defendant MICHAEL PERSAUD, also known as “Michael Pearson,” “Michael
Prescott,” and “Jeff Martinez,” falsely and fraudulently represented to Victims A
through I that he would not use their networks to send bulk emails or emails
concealing the origin of the emails, in order to gain access to the victims’ computer
systems. At the time that defendant made these representations and promises,
defendant intended to use, and did use, the victims’ networks to send bulk emails and
emails using domains registered in false names. The victims relied on Defendant’s
false statements and leased him network space, which they would not have provided
him access to the network if they knew Defendant’s true plan to send bulk emails and
emails concealing the origination.
       When confronted by victims about unsolicited email complaints, defendant
fraudulently represented that he sent only “solicited” emails, when he knew that he
had sent millions of unsolicited emails. Defendant’s conduct caused the victims’ IP


                                          2
  Case: 1:16-cr-00793 Document #: 111-1 Filed: 06/21/21 Page 3 of 5 PageID #:443




addresses to be added to “IP blacklists,” thereby diminishing the value of those IP
addresses.
      On or about February 14, 2013, at Chicago, in the Northern District of Illinois,
Eastern Division, and elsewhere, MICHAEL PERSAUD, also known as “Michael
Pearson,” Michael Prescott,” and “Jeff Martinez,” defendant herein, for the purpose
of executing the scheme, knowingly caused to be transmitted by means of wire
communication in interstate commerce certain writings, signs, and signals, namely,
an email transmitted through a server located in Chicago, Illinois, from Victim F to
defendant PERSAUD, using the alias “Michael Pearson,” identifying the server and
IP addresses leased by defendant, in violation of Title 18, United States Code, Section
1343.

                   Further Agreements Between the Parties

       If, at any point during the period of this Agreement, defendant violates any
condition of this Agreement, the United States Attorney may unilaterally revoke or
modify any conditions of this Pretrial Diversion Agreement and/or change the period
of supervision, which shall in no case exceed twelve months. The United States
Attorney may release defendant from supervision at any time. The United States
Attorney may at any time within the period of defendant’s supervision initiate
prosecution for this offense should defendant violate the conditions of this Agreement.
In this case the government will furnish defendant with notice specifying the
conditions of the Agreement which defendant has violated. Determination of whether
defendant has violated this Agreement shall be within the sole discretion of the
United States Attorney.

      If defendant successfully completes this diversion program and fulfills all the
terms and conditions of the Agreement, the government will move the Court to
dismiss the indictment against defendant.

       Defendant understands that this Agreement is a public document and may be
disclosed to any party.

      Defendant understands that pursuant to Title 18, United States Code, Section
3161(h)(2), this Agreement is subject to approval by the Court. Should the Court
refuse to approve, and thereby reject, this Agreement, neither party shall be bound
to any term of this Agreement, and no admissions in this Agreement may be used
against defendant.
                     Waiver of Claims Arising From Delay

      I, MICHAEL PERSAUD, assert and certify that I am aware of the fact that the
Sixth Amendment to the Constitution of the United States provides that in all

                                          3
  Case: 1:16-cr-00793 Document #: 111-1 Filed: 06/21/21 Page 4 of 5 PageID #:444




criminal prosecutions the accused shall enjoy the right to a speedy and public trial. I
also am aware that Rule 48(b) of the Federal Rules of Criminal Procedure provides
that the Court may dismiss an indictment, information, or complaint for unnecessary
delay in presenting a charge to the Grand Jury, filing an information or in bringing
a defendant to trial. I hereby request the United States Attorney for the Northern
District of Illinois to defer any prosecution of me for a violation of Title 18, United
States Code, Section 1343 (wire fraud) for the period of 12 months, and to induce the
United States Attorney to defer such prosecution I agree and consent that any delay
from the date of this Agreement to the date of initiation of prosecution, as provided
for in the terms expressed herein, shall be deemed to be a necessary delay at my
request, and I waive any defense to such prosecution on the ground that such delay
operated to deny my rights under Rule 48(b) of the Federal Rules of Criminal
Procedure and the Sixth Amendment to the Constitution of the United States to a
speedy trial or to bar the prosecution by reason of the running of the statute of
limitations for a period of months equal to the period of this agreement.




                                          4
Case: 1:16-cr-00793 Document #: 111-1 Filed: 06/21/21 Page 5 of 5 PageID #:445




                                                    6/11/21
